Title: From Abigail Smith Adams to John Quincy Adams, 8 November 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



my Dear Son
Quincy Novbr. 8th 1813

At Length after an intermission of Seven Months your Letters of June 21st arrived, in a swedish vessel call’d the Neptunus. mr Tilden was the bearer of them in 36 days from Liverpool
I was most sincerely rejoiced to see again your hand writing, altho not a solitary line was addrest to me, it is the first instance of the kind which has occur’d since your absence
Your Letter was for your Brother, and one for George No 10 of his Bible Letters one from my Grandson mr Smith to me and one to his sister.
I have not omitted any opportunity of writing to you, through Friends, or Enemies, for some Letters I have sent by cartels to Halifax open, to be forwarded by mr Mitchel, our agent there to mr Beasley in England. To William I have written twice, since the Melancholy 15th of August. a day which can never be effaced from my Memory so long as Breath remains. All my Letters since have related or referd to it. you have known affliction, you have been wounded by the loss of various relatives, but have never before been call’d to weep over a departed Sister, an only Sister,
I delight to dwell upon her patience, her submission, her Resignation, they remain deep engraven upon my Heart,—Blessed spirit, Why should I wish thy longer trial, and imprisonment—?
“Let these deplore their doom
whose hope still grovels in this dark sojourn
But lofty souls, who look beyond the tomb
Can smile at death, and wonder how they mourn”
of the many Letters I have written, I fear few have reachd you, yet I continue to visit you,
I have never said to you, how very valuable I esteem the course of Letters you have written to George—2 Numbers are missing viz No 4 & 7. I treasure them up for him, when he shall be old enough to know the value of them, and read them with the interest and attention which they merit.
It is now six months since mr Gallatin and Bayard sailed from hence, we have received information more than two months since, of their safe arrival, but I cannot learn that a single Line has been received from them by Government, or by any private Friend—all seems inclosed in darkness. Yet we were never more anxious for intelligence—
we look at the Gigantic Armies of Russia and France, with their combined Allies, as at those of ancient days. our own are in comparison as Lilleputians, yet great deeds may be performed by all small means. witness the success of the gallant Perry upon Lake Erie which his Letter expresses, in terms as concise as those so much admired of Ceasars, “we have met them, and they are ours,” the whole fleet capturd at one stroke. the Newspapers will give you a more accurate account, where I ask is the American Blood which does no course through the Heart with a increased rapidity at Perrys Victory? neither Religion or Morality prohibit our rejoycing, or giving thanks to the God of Armies for delivering our Enemies into our hands, and giving Security to Infancy, Age and infirmity, from the savage scalping knife,
Mr Ingraham will probably be the Bearer of this Letter to you, my last went by mr Apthorp to Lisbon from thence he promisd to convey them—I despair of seeing you this year, I need not say how joyfully we should receive you; bearing the olive Branch. years and affliction have made such depredations upon your Parents, more particularly upon your Mother, that should she live to see you again, you would find her so changed in person, that you would scarcly know her—
Yet at the darkened Eye, the witherd face
or hoary hair, I never will repine;
But Spair O Time, what’er of mental grace
of candour, Love, or sympathy divine
what ever of fancys may or Friendships flame
is mine”
these glow with equal ardour, and entwine around the few remaining props which have survived the cruel stroke of Time,
your old preceptor in Law judge parson is dead, he has been failing these two years, he was a great Man—and I trust an upright Judge—
your Brother will write to you by this opportunity.
december 6th
And no dispatches from you, or private Letters. tomorrow Congress will convene. our Armies are gone into Winter quarters our Frigates are preparing to sail—our Crops have been abundent, and our Countrymen are for complying with that text of scripture if no other “If thy Enemy hunger, feed him”
your sons are well and here for the vacation, and for their winter cloathing, they both of them appeard to day in compleat suits of American manufactory—even to their shirts—I wish George Loved writing, as well as his Books, he cares not for sports, or play, but reading is his recreation—
I shall write if able, to mr Smith & to my daughter. my Love to my Grandson Charles, of whom all our Americans who have seen him, speak in praise—
I am my dear son / your ever affectionate / Mother 
Abigail Adams